DETAILED ACTION
Summary
Applicant’s arguments in the Appeal Brief filed on 8/2/2021 have been acknowledged and entered.  
Claims 1, 3, 5, 7-10, 12-21, 23-25 and 27-30 are pending.  
Applicant’s arguments regarding Fujiwara’s teaching of network formers has overcome the rejection and therefore, the rejections have been withdrawn.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 5/5/2021 has/have been considered by the examiner. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in an interview with Brian A. Kent on October 25, 2021.
IN THE CLAIMS:
Claim 28, line 1 has been amended to include the word "a" between the words "comprising" and "ratio".
Claim 28:	The chemically strengthened glass article of claim 21, further comprising a ratio of maximum CT to surface CS in the range from about 0.01 to about 0.2.

Allowable Subject Matter

Claims 1, 3, 5, 7-10, 12-21, 23-25 and 27-30 are allowed as amended by examiners amendment.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record Tietje et al (WO2016057787 A2) teaches a glass article [0002] with a composition that may include (in mol%) about 70-75% SiO2 [00140], about 12-15% Al2O3 [00141], about 0-8% Li2O [00146], about 10-20%Na20 [00145], about 9-20% total R2O [00144], about 0-2% ZnO [00143], about 2-8 % B2O3 [00142], and about 0-10 % P2Os [00151 ]. Within these expressly disclosed ranges the amount of Na2O is necessarily greater than the amount of Li2O, the total amount of B2O3, P2Os, SiO2, and Al2O3 is 80 mol% or greater, and the ratio of Li2O to B2O3, P2Os, SiO2, and Al2O3 is less than 0.074. Tietje also discloses the composition may be a glass free of nucleating agents [00154].  Although Tietje does not teach an example with the exact combination of component ranges, Tietje teaches each of these discrete individual ranges for each component that significantly overlap the instant claimed ranges and teaches these components may be used to create a glass article with improved damage and fracture resistance.
Tietje does not teach the ratio of Li2O to the total amount of B2O3, P2Os, SiO2 and Al2O3 is from 0.065 to less than 0.074. 
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH D IVEY whose telephone number is (571)272-5043. The examiner can normally be reached M-Th 7:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




						/HUMERA N. SHEIKH/                                                                 Supervisory Patent Examiner, Art Unit 1784                                                                                                                                       

/E.D.I./Examiner, Art Unit 1784